Case 18-22505   Doc 284-2   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Exhibit
                                   A Page 1 of 6                         EXHIBIT A
Case 18-22505   Doc 284-2   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Exhibit
                                   A Page 2 of 6
Case 18-22505   Doc 284-2   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Exhibit
                                   A Page 3 of 6
Case 18-22505   Doc 284-2   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Exhibit
                                   A Page 4 of 6
Case 18-22505   Doc 284-2   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Exhibit
                                   A Page 5 of 6
Case 18-22505   Doc 284-2   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Exhibit
                                   A Page 6 of 6
